Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20    PageID.2063   Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TERESA HARWOOD,
                                                 Case No. 18-cv-12567
                   Plaintiff,
 v.                                              Paul D. Borman
                                                 United States District Judge
 NORTH AMERICAN BANCARD LLC,
 and MARC GARDNER,                               Elizabeth A. Stafford
                                                 United States Magistrate Judge
                Defendants.
 ___________________________________/

        OPINION & ORDER DENYING DEFENDANTS’ MOTION FOR
                   RECONSIDERATION (ECF NO. 42)
                                    INTRODUCTION

       On April 29, 2020 the Court issued an Opinion and Order granting, in part,

 and denying, in part, Defendants North American Bancard LLC (NAB) and Marc

 Gardner’s Motion for Summary Judgment (ECF No. 26). (ECF No. 40.) In the

 Opinion and Order, the Court granted summary judgment to Defendants on

 Plaintiff Teresa Harwood’s gender discrimination claims, her Title VII claims

 against Gardner, and her Elliot-Larsen Civil Rights Act (ELCRA) hostile

 environment claim. (Id.) The Court denied summary judgment on Harwood’s Title

 VII hostile environment claim against NAB and her retaliation claims under both

 ELCRA and Title VII. (Id.)

       On May 13, 2020, Defendants filed a Motion for Reconsideration of the

 Court’s denial of summary judgment on Harwood’s retaliation claims. (ECF No.
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2064    Page 2 of 14




 42.) Defendants argue that the Court committed a palpable error by “collapsing the

 prima facie and pretext inquiries into a single analysis” and by citing “irrelevant

 evidence” in that analysis. (Id.) After reviewing these arguments, the Court finds

 that neither argument clears the high bar for granting reconsideration, and therefore

 denies the Motion for Reconsideration.

                                  STANDARD OF REVIEW

       “A motion for reconsideration [or rehearing] is governed by the local rules

 in the Eastern District of Michigan, which provide that the movant must show both

 that there is a palpable defect in the opinion and that correcting the defect will

 result in a different disposition of the case.” Indah v. U.S. S.E.C., 661 F.3d 914,

 924 (6th Cir. 2011). Eastern District of Michigan Local Rule 7.1(h)(3) provides:

       Generally, and without restricting the court’s discretion, the court will
       not grant motions for rehearing or reconsideration that merely present
       the same issues ruled upon by the court, either expressly or by
       reasonable implication. The movant must not only demonstrate a
       palpable defect by which the court and the parties and other persons
       entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.

 E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

 unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

 296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

                                              2
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2065    Page 3 of 14




       “A motion for reconsideration [or rehearing] should not be used liberally to

 get a second bite at the apple, but should be used sparingly to correct actual defects

 in the court’s opinion.” Oswald v. BAE Industries, Inc., No. 10-cv-12660, 2010

 WL 5464271, at *1 (E.D. Mich. Dec. 30, 2010). It should not be “used as a vehicle

 to re-hash old arguments or to advance positions that could have been argued

 earlier but were not.” Smith v. Mount Pleasant Public Schools, 298 F. Supp. 2d

 636, 637 (E.D. Mich. 2003). It follows, then, that “parties cannot use a motion for

 reconsideration to raise new legal arguments that could have been raised before a

 judgment was issued,” Roger Miller Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383,

 395 (6th Cir. 2007), and parties “may not introduce evidence for the first time in a

 motion for reconsideration where that evidence could have been presented earlier.”

 Bank of Ann Arbor v. Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                         ANALYSIS

       Defendants argue that the Court committed two palpable errors in its

 retaliation analysis. (ECF No. 42.) First, Defendants take issue with the following

 statement: “Other relevant evidence of causation necessarily blends into evidence

 that disproves the employer’s non-retaliatory reason for the adverse action” (ECF

 No. 40, O&O, PgID 1830) and the fact that the Court collapsed the prima facie and

                                              3
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2066    Page 4 of 14




 pretext inquiries into a single analysis. (ECF No. 42.) This was inappropriate,

 according to the Defendants, because the inquiries are different and there is a

 higher burden of proof at the pretext stage than at the prima facie stage. (Id. at

 PgID 1842, 1845–46.) Second, Defendants argue that the evidence cited by the

 Court is irrelevant and therefore does not create a genuine issue of material fact on

 the question of causation at either step of the inquiry. (Id. at PgID 1842–44, 1846–

 48.) Neither argument is persuasive.

              Collapsing the Inquiry

       To state a claim for retaliation under both Title VII and ELCRA using

 circumstantial evidence, a plaintiff must make out a prima facie case of four

 elements: (1) engagement in a protected activity; (2) defendant’s knowledge of that

 engagement; (3) a materially adverse employment action; and (4) a causal

 connection between the protected activity and the adverse action. Redlin v. Grosse

 Pointe Pub. Sch. Sys., 921 F.3d 599, 613 (6th Cir. 2019). If the plaintiff establishes

 the prima facie case, the defendant must articulate a legitimate, non-retaliatory

 reason for the adverse action, and then the plaintiff must show that the defendant’s

 reason was pretextual. Id. at 613–14. Ultimately, the plaintiff must show, at both

 the prima facie and pretext steps, that but for her protected activity she would not


                                              4
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20         PageID.2067   Page 5 of 14




 have suffered the materially adverse action. See Equal Emp’t Opportunity Comm’n

 v. Ford Motor Co., 782 F.3d 753, 770 (6th Cir. 2015) (citing Univ. of Tex. Sw.

 Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2003) for but-for cause requirement). At

 issue is the Court’s finding of a genuine issue of material fact on the causation

 element of the prima facie case, and its finding of a genuine issue of material fact

 that Defendants’ reason for terminating Harwood was pretext for retaliation.

       As stated in the Opinion and Order, at the prima facie stage the plaintiff’s

 burden to produce evidence of a causal connection is minimal. (ECF No. 40, O&O,

 PgID 1829 (citing Dixon v. Gonzales, 481 F.3d 324, 333 (6th. Cir. 2007).) This

 burden can be satisfied by showing close temporal proximity between the protected

 activity and the materially adverse action, but when more than two or three months

 pass between the protected activity and materially adverse action, more evidence

 of causation is needed. Redlin, 921 F.3d at 615; see also Adamov v. U.S. Bank

 Nat’l Ass’n, 681 F. App’x 473, 477 (6th Cir. 2017) (“[W]here some time elapses

 between when the employer learns of a protected activity and the subsequent

 adverse employment action, the employee must couple temporal proximity with

 other evidence of retaliatory conduct to establish causality.”).




                                               5
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20       PageID.2068     Page 6 of 14




       Other evidence of causation takes several forms. One form is evidence that

 the plaintiff was subject to heightened scrutiny after the defendant learned of the

 protected conduct. See, e.g., Hamilton v. Gen. Elec. Co., 556 F.3d 428, 435 (6th

 Cir. 2009) (“Hamilton alleges that his bosses heightened their scrutiny of him after

 he filed his EEOC complaint.”) Another form is identified in the Court’s Opinion

 and Order—evidence that casts doubt on the defendant’s stated reason for the

 adverse action and so supports an inference that the real reason was retaliation.

 (See ECF No. 40, O&O, PgID 1830 (citing Redlin, 921 F.3d 615–16).) Finally, the

 absence of a clear intervening cause also solidifies the causal inference. Cf. Kenney

 v. Aspen Tech., Inc., – F.3d – , 2020 WL 3638388, at *4 (6th Cir. 2020) (“We

 have . . . held that an intervening cause between protected activity and an adverse

 employment action dispels any inference of causation.”)

       Regardless of its form, however, evidence of causation beyond mere

 temporal proximity is evidence that courts can and do rely on in both the prima

 facie and pretext inquiries. In Hamilton, the Sixth Circuit relied on the evidence

 showing that Hamilton’s employer “increased its surveillance of his work after he

 filed an age-discrimination complaint with the EEOC and then [the employer]

 waited for an opportunity to fire him,” to find that Hamilton had established his


                                              6
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2069     Page 7 of 14




 prima facie case and to find that the defendant’s reason for terminating him was

 pretextual. 556 F.3d at 435–36. In Redlin, the Sixth Circuit provided the following

 pretext analysis:

       Defendant’s stated reasons for the adverse employment actions
       against Plaintiff are discussed in full in the previous section [regarding
       the prima facie case], as are the reasons why a genuine issue of
       material fact exists as to the pretextual nature of Defendant’s
       explanations. In brief, because Defendant’s stated reasons do not
       appear to justify the discipline taken against Plaintiff and because
       Plaintiff has produced sufficient evidence from which a jury could
       reasonably reject Defendant’s explanation, Plaintiff has created a
       genuine issue of material fact as to whether Defendant’s reasons were
       pretextual.

 921 F.3d at 616 (internal quotations and citations omitted).

       This reliance on the same evidence for both inquiries makes sense, because a

 plaintiff can show that a defendant’s reason is pretextual “by establishing that the

 proffered reason: 1) has no basis in fact; 2) did not actually motivate the adverse

 action; or 3) was insufficient to motivate the adverse action.” Abbott v. Crown

 Motor Co., 348 F.3d 537, 542 (6th Cir. 2003). Accordingly, evidence that

 affirmatively supports the plaintiff’s story—that she was terminated because of her

 protected activity—necessarily shows that the stated reason for the termination was

 not the actual motivation. So, even though the inquiries are different at the prima

                                              7
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2070     Page 8 of 14




 facie stage (whether there is any evidence supporting but-for causation) and the

 pretext stage (whether the proffered non-retaliatory reason eliminates any inference

 of but-for causation), both inquiries are directed toward the ultimate question of

 whether there is sufficient evidence for a jury to conclude that the plaintiff would

 not have suffered a materially adverse employment action if she had not engaged

 in protected activity.

       Therefore, when the Court noted that “[o]ther relevant evidence of causation

 necessarily blends into evidence that disproves the employer’s non-retaliatory

 reason for the adverse action,” it did not commit a palpable error. (ECF No. 40,

 O&O, PgID 1830.) It simply acknowledged that the same evidence, beyond the

 temporal proximity between Harwood’s protected activity and her termination,

 would be relevant to both inquiries. The Court’s failure to formally separate the

 two analyses did make the analysis of each inquiry more opaque, but it did not

 render its eventual legal conclusion incorrect, as explained in the following section.

              The Relevance of the Evidence Cited by the Court

       Defendants’ second argument is that the Court cited evidence that “does not

 support a causation finding” and “does not support a finding of pretext.” (ECF No.

 42, Motion for Reconsideration, PgID 1842, 1846.) This argument fails because it


                                              8
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20       PageID.2071    Page 9 of 14




 asks the Court to make inferences in favor of the moving party and assumes that

 the Court can make credibility determinations or weigh evidence at the summary

 judgment stage, which, it is well-established, the Court cannot do. Reeves v.

 Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

       Defendants first argue that the Court should not have found a genuine issue

 of material fact as to whether Harwood was ostracized after her November 27,

 2017 confrontation with Defendant Gardner because the Court noted that there was

 evidence that Gardner replied to several text messages from Harwood during the

 period of alleged ostracization. (ECF No. 42, Motion for Reconsideration, PgID

 1842.) Defendants also point to evidence showing that Harwood and Gardner’s

 relationship deteriorated prior to November 27th. (Id.) Defendants are correct that

 the text messages conflict with Harwood’s testimony that Gardner froze her out

 after their confrontation, but that conflict is evidence of a genuine dispute of

 material fact. The Court cannot discount Harwood’s testimony at the summary

 judgment stage because it finds it less probative than the text message evidence.

       Defendants’ second argument is similar. They say that Gardner’s testimony

 that he began to consider terminating Harwood in the fourth quarter of 2017 is not

 relevant because the fourth quarter includes October, November, and December.


                                             9
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20       PageID.2072    Page 10 of 14




 (Id. at PgID 1843.) Defendants are right that Gardner’s statement could indicate

 that he started thinking about firing Harwood before November 27th, but it could

 also indicate that he started thinking about it right after the November 27th

 confrontation. Alone, this evidence could not establish causation, but, combined

 with the other evidence, it is certainly relevant, especially at the summary

 judgment stage where the Court is required to draw all reasonable inferences in

 favor of the non-moving party. Moran v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir.

 2015). One inference that is available from Gardner’s testimony is that he began to

 consider terminating Harwood sometime after November 27th.

       Defendant’s third argument also asks the Court to weigh the evidence in the

 record and reach a conclusion, rather than identify a conflict for a jury to resolve.

 They say that the record refutes one of the possible interpretations of the email

 from General Counsel Rob Smith asking if Harwood needed any follow up after

 the November 27th confrontation because Harwood agreed, in her deposition, that

 that confrontation began as part of a conversation about a deployment issue. (ECF

 No. 42, Motion for Reconsideration, PgID 1843–44.) The Court said that the email

 could be interpreted, by a jury, to “indicat[e] that Gardner felt her charge of

 discrimination on November 27th was different-in-kind than her previous


                                             10
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20     PageID.2073    Page 11 of 14




 complaints.” (ECF No. 40, O&O, PgID 1831.) The Court based this finding on the

 following exchange during Harwood’s deposition:

       Q:    Why did, just because Rob Smith asked you whether or not you
       wanted any further follow-up concerning that, the deployment issue,
       did you think that Marc was retaliating against you for anything you
       had said in that November 27th meeting?

       A. Well, in the course of my tenure, Marc and I had had numerous,
       many conversations about—I've given you some examples today
       around decisions that he had made that I had a different—I had an
       opinion that differed from his. And we had had occasions where we
       had had conversations about, you know, the fact that I was concerned
       about his treatment of me and it being related to my gender. But I had
       never had an occasion where the general counsel followed up with
       me, via e-mail, about one of those conversations. So, it was
       perplexing to me that Marc had gone to Rob to reach out to me to see
       if there was anything that we needed to follow up on.

 (ECF No. 29-4, Harwood Dep., PgID 1489 (emphasis added).) Even if Defendants

 interpret this exchange and the reason for the email differently, this is enough

 evidence for a jury to infer that something about the November 27th interaction

 changed the way Gardner treated Harwood, so it is evidence that supports an

 inference that the November 27th confrontation triggered Gardner’s decision to

 terminate Harwood. Again, the Court must only identify conflicts in the evidence

 at the summary judgment stage, not resolve them.


                                           11
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20       PageID.2074    Page 12 of 14




       Fourth, Defendants take issue with the fact that the Court, in its retaliation

 analysis, considered Harwood’s testimony that her relationship with Gardner

 deteriorated over time because he treated her differently based on her gender even

 though she abandoned her disparate-treatment claims. (ECF No. 42, Motion for

 Reconsideration, PgID 1844.) Defendants argue that there would be no basis for a

 jury to hear evidence regarding disparate treatment because Harwood is not

 entitled to damages on that basis, so any such evidence is not relevant to

 retaliation. (Id.) The Court disagrees. Harwood’s general narrative is that she was

 treated differently based on her gender, that she regularly provided constructive

 criticism about that treatment and the general treatment of women at NAB, that she

 reached a breaking point on November 27th and confronted Gardner about the way

 he treated her, based on her gender, in a more direct and forceful way than ever

 before, and that confrontation catalyzed Gardner’s decision to terminate her. (See

 ECF No. 35, MSJ Response, PgID 1700–05 (detailing narrative).) In order for a

 jury to credit this narrative, which is supported by the previously-identified pieces

 of evidence, that jury must be given some evidence explaining why Harwood felt

 she was treated differently based on her gender. So, disparate treatment evidence is

 relevant to Harwood’s retaliation claim and the Court did not err by relying on it.


                                             12
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2075     Page 13 of 14




        Finally, Defendants argue that, even if the previously described evidence

 supports a finding of causation at the prima facie stage, it is insufficient to satisfy

 the higher burden of proof at the pretext stage. (ECF No. 42, Motion for

 Reconsideration, PgID 1844–49.) As described above, Harwood has produced

 sufficient evidence for a jury to believe that Gardner decided to fire Harwood as a

 result of their November 27, 2017 confrontation, when Gardner said that he would

 “maybe” treat Harwood differently if she was a “dad” instead of a “mom” and she

 told him that he had to stop treating her differently because she is a woman. (See

 ECF No. 29-4, Harwood Dep., PgID 1292–93 (recounting confrontation).) This is

 enough evidence for a jury to believe that Gardner’s stated reasons, the ongoing

 managerial-style and personality conflict between him and Harwood and his

 concerns about her performance during the Total Merchant Services (TMS)

 acquisition, were not the actual motivation for Harwood’s termination. (See ECF

 No. 26, MSJ, PgID 165, 174; ECF No. 37, Reply, PgID 1764–65 (articulating

 these reasons).)

       Further, a jury could find that Gardner’s reasons were pretext for retaliation

 based on the timing of Harwood’s alleged performance problems, the

 confrontation, and Gardner’s decision to terminate Harwood. The TMS acquisition


                                              13
Case 2:18-cv-12567-PDB-EAS ECF No. 51 filed 07/08/20        PageID.2076    Page 14 of 14




 was in June of 2017, months before Gardner said that he began to consider

 terminating Harwood. (See ECF No. 40, O&O, PgID 1799 (describing TMS

 acquisition).) Further, the managerial-style and personality conflict escalated in

 mid-2017. (See id.) So, just as an intervening non-retaliatory reason that occurs

 between the protected activity and the materially adverse employment action can

 dispel any inference of causation, an intervening act of protected activity that

 occurs between the stated reason for the materially adverse action and the adverse

 action itself can cast doubt on the veracity of the stated reason. Cf. Kenney, – F.3d

 – , 2020 WL 3638388, at *4. Accordingly, Harwood produced sufficient evidence

 on the issue of pretext, and the Court did not err in denying Defendants’ Motion

 for Summary Judgment on the retaliation claims.

                                         CONCLUSION

       For   those     reasons,   the   Court   DENIES     Defendants’    Motion   for

 Reconsideration. (ECF No. 42.)

 IT IS SO ORDERED.



 Dated: July 8, 2020                            s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge


                                                14
